IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,                             No. 80864-8-I

                              Appellant,          DIVISION ONE
                v.

 ABEBE RICHARD HEHN,                              UNPUBLISHED OPINION

                              Respondent.


       CHUN, J. — The trial court found Abebe Hehn guilty of bail jumping and

failure to register as a sex offender. Because of a purported multiplier effect from

Hehn’s prior convictions and the effect of the bail jumping charge on his

presumptive sentence, the trial court imposed an exceptional downward

sentence. It also reduced his term of community custody. The State appeals,

saying the trial court erred in imposing an exceptional downward sentence. For

the reasons discussed below, we remand for resentencing and to impose the full

term of community custody, though the trial court may again impose an

exceptional downward sentence.

                                  I. BACKGROUND

       In 2011, while 17 or 18 years old, Hehn pleaded guilty to third degree rape

of a child, requiring him to register as a sex offender for 10 years. In 2015, Hehn

pleaded guilty to failure to register. In March 2017, Hehn again pleaded guilty to

failure to register, requiring him to register as a sex offender for another 10 years

and resulting in 36 months of community custody following his conviction.


  Citations and pin cites are based on the Westlaw online version of the cited material.
No. 80864-8-I/2


       In September 2017, apparently homeless, Hehn registered his address at

the Everett Gospel Mission. If a person subject to sex offender registration

requirements lives in “temporary homeless housing” or lives outdoors, they must

check in weekly with the sheriff’s office. Hehn was in the Department of

Corrections’ custody for three weeks following October 28, 2017 and again on

January 7, 2018. But otherwise, between September 18, 2017, and January 9,

2018, he did not check in with the Snohomish County Sheriff’s office or check in

or register with any other jurisdiction.

       On January 17, 2018, in this case, the State charged Hehn with failure to

register. In March 2018, Hehn failed to appear for an omnibus hearing and the

court issued a bench warrant.

       The State amended the information to charge Hehn with an additional

failure to register charge and four counts of bail jumping. It later filed a second

amended information that charged Hehn with only one count of failure to register

and one count of bail jumping.

       After a bench trial, the trial court found Hehn guilty of bail jumping and

failure to register.

       Because of Hehn’s prior convictions for third degree rape of a child, two

counts of failure to register, possession of a controlled substance,1 and third

degree assault, Hehn’s offender score for failure to register was nine. Hehn

received three points for his rape of a child charge because of a multiplier for sex

       1
         In light of our Supreme Court’s decision in State v. Blake, 197 Wn.2d 170, 481
P.3d 521 (2021), we expect that, on remand, the trial court will address the validity of
this conviction.


                                            2
No. 80864-8-I/3


offenses, one point for each failure to register, one point for each other felony

conviction, one point for the current offense of bail jumping, and another point

because he failed to register while on community custody. Hehn’s offender score

for bail jumping was seven; one point for each felony conviction, one point for the

current offense of failure to register, and another point because he bail jumped

while on community custody. As a result, the standard range for failure to

register was 43 to 57 months and the standard range for bail jumping was 33 to

43 months. The State requested 50 months’ confinement for the failure to

register charge, running concurrently with 38 months for the bail jumping charge.

Hehn requested an exceptional downward sentence of 18 months with no

community custody.

       Before sentencing, the trial court considered a portion of a documentary

by journalist Dan Rather titled “Unwanted in America” that, in part, tracked

Hehn’s life story. Hehn was adopted from Ethiopia into a family of about 30 other

adopted children and after an allegation that he sexually contacted one of his

adopted siblings, pleaded guilty to rape of a child in the third degree. After his

release from prison, Hehn became homeless. At the sentencing hearing, the trial

court stated that it appreciated the opportunity to view the video and for the

parties’ attention to it in their sentencing memoranda.

       The trial court imposed an exceptional downward sentence for the

charges, with 25 months’ confinement for failure to register running concurrently

with 25 months’ confinement for bail jumping. The trial court reasoned that if it




                                          3
No. 80864-8-I/4


ignored the multiplier effect for the third degree rape of a child charge, Hehn’s

offender score for failure to register would be 7, and the new standard range

would be 22 to 29 months. As a part of its exceptional downward sentence, it

imposed 12 months of community custody for failure to register. The court wrote

in its findings of fact and conclusions of law about its departure from standard

sentencing guidelines that Hehn’s
       duty to register stems from a conviction as an adult for criminal
       conduct which occurred when he was youthful (either [17] or [18]
       years of age). Mr. Hehn has subsequently been affected by poverty,
       homelessness, and other collateral consequences which may be
       traced, at least in part, to his status as a registered sex offender and
       the unique circumstances of his life history.
              The court has considered the purpose of the Sentencing
       Reform Act, which sets forth seven factors for courts to consider in
       imposing a sentence. On the facts and issues presented in this case,
       the court struggles to reconcile the following factors: to ensure that
       the punishment for a criminal offense is proportionate to the
       seriousness of the offense and the offender’s criminal history; to
       promote respect for the law by providing punishment which is just; to
       be commensurate with the punishment imposed on others
       committing similar offenses; to offer the offender an opportunity to
       improve himself; and to make frugal use of the governments’
       resources.
              This case involves a massive jump in terms of potential
       incarceration from his prior offenses to the current standard range.
       After his initial prison sentence for the underlying initial offense (an
       adult conviction for youthful conduct), on his first offense for Failure
       to Register the defendant served 30 days in jail. He subsequently
       served a sentence of 12-months-and-one-day for a subsequent
       conviction for another combination of offenses which were imposed
       concurrently, including another conviction for Failing to Register.
              For his third Failure to Register conviction, under the standard
       range, he now faces a sentence that is roughly three times greater
       than his most recent previous sentence due largely to the multiplier
       effects of his prior convictions.
             The sentence in this matter also involves a conviction for the
       crime of bail jumping, which adds to the defendant’s offender score



                                          4
No. 80864-8-I/5


       and increases his standard range. The court struggles to reconcile
       the underlying purpose of the crime of bail jumping. Arising from the
       problem of cases where the state can no longer prove an underlying
       case due to a defendant’s absence from proceedings, the law
       addressing Bail Jumping is meant to provide a way to hold the
       defendant accountable. Yet in this case Bail Jumping, although
       proven, did not impact the state’s case or [its] ability to prove the
       underlying charge.
       ...
              However, the court finds that the standard range for
       Mr. Hehn’s current offense, resulting from the multiplier effects of his
       prior convictions, including convictions unrelated either to his sex
       offense or his registration requirements, and also including a Bail
       Jumping conviction for conduct that did not affect the state’s ability
       to prove its case, results in a sentence which is clearly excessive,
       and does not result in a sentence which promotes respect for the law
       by providing a sentence which is just.
              If not for these multiplier effects he would have an offender
       score of 7 or lower; at an offender score of 7 his sentence range
       would be 22-29 months. A midrange of 25 months would be double
       his prior sentence for Failure to Register, which is an appropriate
       sentence for these facts and circumstances.
               The court further finds that 36 months of community custody
       is not necessary to protect the public and does not make frugal use
       of government resources, given the defendant’s DOC supervision for
       his prior convictions. However some further DOC supervision in the
       community is appropriate upon his release. The court imposes 12
       months of Community Custody in this matter.2

(Emphasis added.)

       The State appeals the exceptional downward sentence and the trial court’s

reduction of Hehn’s community custody term.

                                     II. ANALYSIS

       The State says that substantial evidence does not support the trial court’s

findings of facts about the multiplier effect of prior convictions and the effect of


       2
         The State assigns error to the underlined portions of these findings of fact and
conclusions of law.


                                            5
No. 80864-8-I/6


Hehn’s bail jumping. It also says the trial court’s rationale for the exceptional

downward sentence does not justify a departure from the standard range, and

that the trial court erred in reducing Hehn’s community custody term. Hehn

disagrees and says the State waived its claims.

       We conclude the State did not waive its claims. And we conclude

substantial evidence supports the trial court’s finding about the effect of bail

jumping. We also conclude that even if substantial evidence supported the trial

court’s multiplier effect finding, this effect does not constitute a mitigating factor

justifying an exceptional downward sentence, but the effect of bail jumping does.

Last, we conclude the court erred in reducing the community custody term.

       A court may impose a sentence outside the standard range if it finds,

considering the purpose of chapter 9.94A RCW, that there are substantial and

compelling reasons justifying an exceptional sentence. RCW 9.94A.535.

RCW 9.94A.535(1) allows a court to impose an exceptional downward sentence

if it finds that mitigating circumstances are established by a preponderance of the

evidence. The statute provides an illustrative and nonexclusive list of mitigating

factors. RCW 9.94A.535(1). To reverse an exceptional sentence, we must

conclude that:
       (1) under a clearly erroneous standard, there is insufficient evidence
       in the record to support the reasons for imposing an exceptional
       sentence; (2) under a de novo standard, the reasons supplied by the
       sentencing court do not justify a departure from the standard range;
       or (3) under an abuse of discretion standard, the sentence is clearly
       excessive or clearly too lenient.




                                           6
No. 80864-8-I/7


State v. France, 176 Wn. App. 463, 469, 308 P.3d 812 (2013);

RCW 9.94A.585(4). A finding is clearly erroneous “‘only if no substantial

evidence supports its conclusion. Substantial evidence has been defined as

evidence in sufficient quantum to persuade a fair-minded person of the truth of

the declared premises.’” State v. Ferguson, 142 Wn.2d 631, 647 n.76, 15 P.3d

1271 (2001) (internal quotation marks omitted) (quoting State v. Jeannotte, 133

Wn.2d 847, 856, 947 P.2d 1192 (1997)).

   A. Waiver

       Hehn says the State waived its claim of error related to his sentence

because it did not object below to any of the trial court’s factual or legal grounds

for it. We disagree.

       Before the trial court entered its sentence, the State recommended a

standard range sentence, objected to the court considering Hehn’s unique history

when imposing a sentence, contended that the court had no grounds for an

exceptional downward sentence, and asserted that any justification for such a

sentence must go beyond reciting the purposes of the Sentencing Reform Act

(SRA).3 After the court made its oral ruling, the State offered to assist the trial


       3
         RCW 9.94A.010 lists the purposes of the SRA and provides:
                The purpose of this chapter is to make the criminal justice system
       accountable to the public by developing a system for the sentencing of
       felony offenders which structures, but does not eliminate, discretionary
       decisions affecting sentences, and to:
                (1) Ensure that the punishment for a criminal offense is
       proportionate to the seriousness of the offense and the offender’s criminal
       history;
                (2) Promote respect for the law by providing punishment which is
       just;


                                           7
No. 80864-8-I/8


court in drafting its ultimate findings; but “[a] party who clearly presents its factual

and legal position at trial, but loses, does not waive error by cooperating when a

trial court asks that its lawyer provide draft findings and conclusions that reflect

the court’s announced decision.” Gamboa v. Clark, 180 Wn. App. 256, 266, 321

P.3d 1236 (2014).

       We thus consider the State’s claims of error.

   B. Findings of Fact

       The State says substantial evidence does not support the trial court’s

finding that, “For his third Failure to Register conviction, under the standard

range, he now faces a sentence that is roughly three times greater than his most

recent previous sentence due largely to the multiplier effects of his prior

convictions.” Because we conclude below that the multiplier effect cannot serve

as a mitigating factor justifying an exceptional downward sentence, we do not

address whether substantial evidence supports such a finding.

       The State also says substantial evidence does not support the trial court’s

finding that “in this case Bail Jumping, although proven, did not impact the state’s

case or [its] ability to prove the underlying charge.” Hehn counters that his bail

jumping did not prevent the State from obtaining a conviction on the failure to



             (3) Be commensurate with the punishment imposed on others
       committing similar offenses;
             (4) Protect the public;
             (5) Offer the offender an opportunity to improve himself or herself;
             (6) Make frugal use of the state’s and local governments’ resources;
       and
             (7) Reduce the risk of reoffending by offenders in the community.


                                           8
No. 80864-8-I/9


register charge, so it is supported by substantial evidence. Because a fair-

minded person could conclude that this finding is supported by a preponderance

of the evidence, we agree with Hehn.

       Before Hehn failed to appear for the March 2018 omnibus hearing, the

court had set his trial date for the failure to register charge in May 2018. The

court did not hold a trial on the failure to register charge until October 2019. At

trial, certain witnesses were unable to recall details with varying relation to the

allegations against Hehn, including whether they had checked if Hehn was in

state custody during the time he allegedly failed to register.

       But as the State acknowledges, even if Hehn had not failed to appear at

the omnibus hearing, the trial could have been delayed for other reasons, and

witnesses could have failed to recall details regardless of when the trial occurred.

The State says that because Hehn bears the burden of proving mitigating

circumstances, we must hold against him the lack of any evidence suggesting

that the trial could have been delayed for other reasons or that witnesses might

have failed to recall details for other reasons. But as Hehn notes, the State

proved its failure to register charge, and the State cannot obtain more than a

conviction. Given the conviction, a fair-minded person could conclude a

preponderance of the evidence shows that Hehn’s bail jumping did not affect the

State’s ability to prove his failure to register.




                                            9
No. 80864-8-I/10


   B. Reasons Supplied for an Exceptional Sentence

       The State says the reasons the trial court supplied for an exceptional

sentence do not justify a departure from the standard range and characterizes

the trial court’s reasoning as a disagreement with the legislature’s scoring rules.

Hehn responds that the trial court’s recognition of his unique circumstances

justified his exceptional downward sentence. The State replies that the

recognition of Hehn’s circumstances did not constitute a part of the trial court’s

rationale for imposing a lesser sentence. We conclude that the claimed multiplier

effect cannot serve as a mitigating factor here, the impact of the bail jumping

charge can, and the trial court did not articulate a connection between Hehn’s

unique circumstances and the crime such that they constitute a mitigating factor.

       Multiplier effect

       The trial court concluded that, in part, Hehn’s presumptive sentence was

clearly excessive because it resulted “from the multiplier effects of his prior

convictions, including convictions unrelated either to his sex offense or his

registration requirements.” The State says this cannot serve as a mitigating

factor justifying an exceptional sentence. We agree.

       When calculating an offender score for a failure to register conviction, a

court must count a prior sex offense conviction as three points; except, a

previous failure to register conviction counts as one point. RCW 9.94A.525(18).

       In issuing an exceptional sentence, a court may not take into account

factors already considered in computing the presumptive range for the offense,




                                         10
No. 80864-8-I/11


such as an offender’s criminal history. State v. Pascal, 108 Wn.2d 125, 137–38,

736 P.2d 1065 (1987) (“The presumptive sentence ranges established for each

crime represent [how] the [purposes of the SRA] shall best be accommodated.

The trial court’s subjective determination that these ranges are unwise, or that

they do not adequately advance [those purposes], is not a substantial and

compelling reason justifying a departure.” (internal citation omitted)); State v.

Nordby, 106 Wn.2d 514, 518 n.4, 723 P.2d 1117 (1986). It follows that the trial

court should not have departed from the legislature’s determination that prior sex

offenses count as three points or that most other felonies, including Hehn’s

possession and assault convictions, count as one point in computing the offender

scores for a failure to register conviction. RCW 9.94A.525(18). Even if we

concluded that substantial evidence supported the trial court’s finding about

multiplier effects, it cannot serve as a mitigating factor justifying an exceptional

downward sentence.4

       Bail jumping and multiple offense policy

       The trial court also concluded in part that Hehn’s sentencing range was

clearly excessive because it includes “a Bail Jumping conviction for conduct that

did not affect the state’s ability to prove its case.” The State says that since the

court did not make a finding that the effect of bail jumping was not trivial or

       4
         The trial court also concluded in part that Hehn’s sentencing range was clearly
excessive because it “does not result in a sentence which promotes respect for the law
by providing a sentence which is just.” In State v. Powers, this court held that the
rationale of “[promoting] respect for the law by providing just punishment” did not
constitute a mitigating circumstance justifying an exceptional downward sentence. 78
Wn. App. 264, 270–71, 896 P.2d 754 (1995). We likewise conclude this cannot
constitute a mitigating factor justifying an exceptional downward sentence.


                                           11
No. 80864-8-I/12


trifling, this cannot serve as a mitigating factor justifying an exceptional sentence.

Hehn says that the trial court had no obligation to do so. We agree with Hehn.

       The most applicable mitigating factor to the trial court’s finding is set forth

in RCW 9.94A.535(1)(g): “The operation of the multiple offense policy of

RCW 9.94A.589 results in a presumptive sentence that is clearly excessive in

light of the purpose of this chapter.” RCW 9.94A.589(1)(a) provides that

“whenever a person is to be sentenced for two or more current offenses, the

sentence range for each current offense shall be determined by using all other

current and prior convictions as if they were prior convictions for the purpose of

the offender score.” And here, the trial court sentenced Hehn for two offenses—

failure to register and bail jumping.

       In State v. Hortman, this court held that, “Whether a given presumptive

sentence is clearly excessive in light of the purposes of the SRA is not a

subjective determination dependent upon the individual sentencing philosophy of

a given judge. Rather, it is an objective inquiry based on the Legislature’s own

stated purposes for the act.” 76 Wn. App. 454, 463, 886 P.2d 234 (1994). It also

held that “a presumptive sentence calculated in accord with the multiple offense

policy is clearly excessive if the difference between the effects of the first criminal

act and the cumulative effects of the subsequent criminal acts is nonexistent,

trivial or trifling.” Id. at 463–64. It reasoned that the multiple offense policy does

not serve the purposes of the SRA “when the difference between the effects of

the first act and the cumulative effects of the subsequent acts is de minimis.” Id.




                                          12
No. 80864-8-I/13


at 464. The State says that because the trial court did not find the effect of the

bail jumping charge was trivial or trifling, and because there was no basis for

such a finding, RCW 9.94A.535(1)(g) cannot serve as a mitigating factor

justifying an exceptional downward sentence.

       But in State v. Graham, our Supreme Court, when asked to “clarify the

factual finding a sentencing judge must make to invoke the multiple offense

policy mitigating factor of .535(1)(g),” declined to do so on the ground that the

statute is clear as to what it requires. 181 Wn.2d 878, 886–87, 337 P.3d 319

(2014). It recited the statute’s directive to consider whether the presumptive

sentence is “‘clearly excessive in light of the purpose of this chapter, as

expressed in RCW 9.94A.010’” and stated that sentencing judges should

examine each of the policies from subsection .010 when imposing an exceptional

sentence under subsection .535(1)(g). Id. (quoting RCW 9.94A.535(1)(g)).

Given Graham’s holding, it does not appear a trial court must conclude that the

difference between the effects of the first criminal act and the cumulative effects

of the subsequent criminal acts is nonexistent, trivial, or trifling.5 We also note

that Hortman does not appear to require a court make a “trivial, trifling, or

nonexistent” finding, and appears to rule only that such a finding is sufficient to



       5
           See State v. Elliott, No. 52564-0-II, slip op. at 7-9 (Wash. Ct. App. Mar. 17,
2020) (unpublished), http://www.courts.wa.gov/opinions/pdf/D2%2052564-0-
II%20Unpublished%20Opinion. (noting that Graham refused to adopt the “nonexistent,
trivial, or trifling” standard and holding that a court mitigating a sentence under
RCW 9.94A.535(1)(g) must only consider the SRA policy goals expressed by
RCW 9.94A.010); see GR 14.1(c) (“Washington appellate courts should not, unless
necessary for a reasoned decision, cite or discuss unpublished opinions in their
opinions.”).


                                            13
No. 80864-8-I/14


conclude a mitigating factor under subsection (1)(g) exists. 76 Wn. App. at 463–

64.

       The trial court’s findings of fact and conclusions of law weigh the statutory

factors from RCW 9.94A.010.6 The court also noted that a purpose of the bail

jumping statute is to hold a defendant accountable in instances where the state

can no longer prove an underlying case because of the defendant’s absence

from proceedings, and that Hehn’s bail jumping did not affect the State’s ability to

prove its case. The trial court did not err in concluding that Hehn’s presumptive

sentence was clearly excessive on the ground that the bail jumping charge

lengthened it.

       But the State correctly notes that, if the application of the multiple offense

policy serves as a mitigating circumstance, the trial court reduced Hehn’s

sentence below what it should have if it merely disregarded the effect of the bail

jumping conviction on Hehn’s offender score for the failure to register conviction.

Without the bail jumping conviction, Hehn’s offender score for the failure to

register charge would be eight, and the standard range 33 to 43 months; but the

court imposed a 25-month sentence, which lies between the standard range of

22 and 29 months for an offender score of seven. Hehn counters that the court


       6
         From the findings of fact and conclusions of law:
       On the facts and issues presented in this case, the court struggles to
       reconcile the following factors: to ensure that the punishment for a criminal
       offense is proportionate to the seriousness of the offense and the offender’s
       criminal history; to promote respect for the law by providing punishment
       which is just; to be commensurate with the punishment imposed on others
       committing similar offenses; to offer the offender an opportunity to improve
       himself; and to make frugal use of the governments’ resources.


                                            14
No. 80864-8-I/15


imposed its exceptional downward sentence not just in consideration of the effect

of bail jumping, but also in combination with his unique characteristics and

upbringing. But as addressed below, the trial court did not articulate a

connection between Hehn’s life circumstances and the crimes at issue here in a

manner justifying an exceptional downward sentence. Thus, even though the

trial court properly ruled that the application of the multiple offense policy serves

as a mitigating circumstance, it improperly applied that mitigating circumstance.

          Hehn’s unique circumstances

          Hehn counters the State’s assertion that the trial court relied on improper

considerations in justifying his exceptional downward sentence by saying that it

considered his unique history as an adopted and abandoned child as a mitigating

circumstance. The State replies that these considerations did not form a part of

the trial court’s justification for its sentence. We conclude that because the trial

court did not explain how Hehn’s unique characteristics related to the nature of

his crime, its recognition of those circumstances did not constitute a mitigating

factor.

          At the outset of the trial court’s findings of fact and conclusions of law, it

stated that
          Hehn’s duty to register stems from a conviction as an adult for
          criminal conduct which occurred when he was youthful (either [17] or
          [18] years of age). Mr. Hehn has subsequently been affected by
          poverty, homelessness, and other collateral consequences which
          may be traced, at least in part, to his status as a registered sex
          offender and the unique circumstances of his life history.




                                             15
No. 80864-8-I/16


In its oral ruling, it stated that it had viewed the Dan Rather report and that it

appreciated the opportunity to do so. It also stated that its sentence was “based

on the history, as well as the facts of these particular cases.”

       A mitigating factor must relate to the crime and distinguish it from others in

the same category. State v. Law, 154 Wn.2d 85, 97–98, 110 P.3d 717 (2005).

The trial court recognized that Hehn’s circumstances were unique, but it did not

explicitly connect his poverty, homelessness, status as a sex offender, and his

life history to the failure to register and bail jumping convictions. In effect, this

finding does not address “how the circumstances of [Hehn’s] crime distinguish it

from crimes in the same category” as it must. State v. Murray, 128 Wn. App.

718, 725, 116 P.3d 1072 (2005). Because the trial court did not explain how

these unique characteristics related to the nature of Hehn’s crime, this portion of

the trial court’s findings and conclusions do not justify its imposition of an

exceptional downward sentence.7

   C. Community Custody

       The State says the trial court erred in reducing Hehn’s term of community

custody from 36 months to 12 months. We agree.

       Failure to register constitutes a “sex offense” on a defendant’s second or

subsequent charge of failure to register. RCW 9.94A.030(47)(a)(v). For sex


       7
           Hehn also says the trial court’s recognition of his youthfulness, on its own, can
justify his exceptional downward sentence, citing State v. O’Dell, 183 Wn.2d 680, 358
P.3d 359 (2015). But the trial court recognized that Hehn was youthful when he
committed the underlying third degree rape charge, not when he committed the crimes
at issue in this appeal. Hehn was 27 years old when he committed the crimes at issue
here.


                                             16
No. 80864-8-I/17


offenses not sentenced under RCW 9.94A.507, such as failure to register, a

court “shall, in addition to the other terms of the sentence, sentence the offender

to community custody for three years.” RCW 9.94A.701(1). A sentencing court

may reduce this 36-month period of community custody only if necessary, when

combined with the defendant’s prison term, to avoid exceeding the statutory

maximum for the charge. RCW 9.94A.701(1), (9); State v. Bruch, 182 Wn.2d

854, 867, 346 P.3d 724 (2015).

       Hehn cites no law allowing a departure from the mandatory language

provided by RCW 9.94A.701(1), and the trial court did not reduce his community

custody term to avoid exceeding the statutory maximum. Hehn says the trial

court properly relied on the same grounds for reducing his community custody

term as it did his prison sentence, but RCW 9.94A.535 does not purport to allow

a court to reduce a period of community custody. The trial court erred in

reducing the term of community custody.

   D. Remedy

       Hehn says that if we decide the trial court erred in sentencing him, we

should remand with instructions that state the trial court may impose a mitigated

sentence that is legally supportable.
       Our Supreme Court has held that if an appellate court determines
       that all of the factors relied upon by the trial court are insufficient to
       justify an exceptional sentence, the court will remand for
       resentencing within the standard range. However, where the
       appellate court determines that the trial court misconstrued and
       misapplied the law, aside from the question of the sufficiency of the
       reasons given for an exceptional sentence, the court may reverse
       and remand for resentencing in accord with the legal principles
       stated in the court’s opinion.


                                          17
No. 80864-8-I/18


State v. Ha’mim, 132 Wn.2d 834, 847, 940 P.2d 633 (1997) (internal

citation omitted) (overruled in part on other grounds by O’Dell, 183 Wn.2d

at 698–99).

       In light of the foregoing, we remand for the trial court to resentence Hehn,

though it may apply an exceptional downward sentence in accord with the legal

principles stated in this opinion. We also remand for the trial court to impose the

full term of community custody required by RCW 9.94A.701(1).




 WE CONCUR:




                                        18